Case: 3:20-cr-00042-WHR Doc #: 12 Filed: 04/15/20 Page: 1 of 1 PAGEID #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:20cr42
JAIME JOSUE ORDAZ ; : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

 

 

 

 

 

Date of Scheduling Conference 4/14/2020
Jury Trial Date Monday, 6/22/2020
Final Pretrial Conference (by telephone) Monday, 6/15/2020 at 5:00 pm
Motion Filing Deadline
Oral and Evidentiary Motions 5/18/2020
Other Motions 5/26/2020
Discovery Cut-off 6/2/2020
Speedy Trial Deadline 6/23/2020
Discovery out — Plaintiff to Defendant Monday, 4/20/2020

 

fice Wile a Se

 

April 15, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
